



JOINT VENTURE OPTION AGREEMENT

THIS AGREEMENT MADE EFFECTIVE AS OF THE _31st_ DAY OF _OCTOBER__, 2006   (the
"Effective Date").

BETWEEN:

WORLD FORTUNE ENTERPRISE INC., a private corporation with offices at  870 East
54th Ave, Vancouver, British Columbia, V5X 1L7, Canada;

(“World Fortune”)

AND:

ASIAN DRAGON GROUP INC., a publicly traded corporation with offices at suite
1100 – 475 Howe Street, Vancouver, British Columbia, V6C 2B3;

(“Asian Dragon”)

WHEREAS World Fortune is a private British Columbia corporation established to
source and assess opportunities in the precious metals industry in China;

AND WHEREAS World Fortune has entered into an agreement (the “JV Agreement”) for
the establishment of a Sino-Foreign Joint Venture (the “JV”) with the People’s
Republic of China (“PRC”) and in particular the Gold Bureau of the PRC, through
which World Fortune will hold a 70% equity position in the JV named Luoyang
Canadian United Mining Ltd. (“Luoyang”);

AND WHEREAS Luoyang is the owner of certain assets known as the Jinjishan Gold
Mine in the Xiaoqinling Region of China (the “Assets”) of which World Fortune
holds a 70% equity interest (the “Rights”);

AND WHEREAS the Rights, optioned herein to Asian Dragon by World Fortune,
entitle Asian Dragon to administer the Assets and hold a 70% equity interest in
the Assets in exchange for total investment of US$2,500,000 and a grant of Asian
Dragon common shares to World Fortune.  

AND WHEREAS World Fortune wishes to option to Asian Dragon and Asian Dragon
wishes to option from World Fortune, World Fortune’s Rights to the Assets (the
“Option”) and upon execution of this Agreement, World Fortune will register this
Option with the PRC and Luoyang.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements herein contained, the parties hereto do covenant and agree (the
"Agreement") each with the other as follows:

1.

Representations and Warranties of World Fortune

1.1

In order to induce Asian Dragon to enter into this Agreement and complete the
transactions contemplated under this Agreement, World Fortune represents and
warrants to Asian Dragon that:

(a)

World Fortune is, and will remain during the term of this Agreement, the
registered and beneficial owner of  Rights pursuant to the JV and such Rights
are free and clear of all transfer, assignment or other restric­tions, liens,
charges and encumbrances of any kind whatso­ever;

(b)

World Fortune has good and sufficient right and authority to enter into this
Agreement and carry out its obligations hereunder; and

(c)

World Fortune has, and will have at the time the Option is exercised, good and
sufficient right and authority to transfer its legal and beneficial title and
ownership of the Rights to Asian Dragon.

1.2

The representations and warranties of World Fortune contained in this Agreement
shall be true at the time of closing as though such representations and
warranties were made at the time of closing.

2.

Representations and Warranties of Asian Dragon

2.1

In order to induce World Fortune to enter into this Agreement and complete the
transactions contemplated under this Agreement, Asian Dragon represents and
warrants to World Fortune that Asian Dragon has good and sufficient right and
authority to enter into this Agreement and has, and will have at the time the
Option is exercised, good and sufficient right and authority to carry out its
obligations contemplated under this Agreement.

2.2

The representations and warranties of Asian Dragon contained in this Agreement
shall be true at the time of closing as though such representations and
warranties were made at the Time of Closing.

3.

Option

3.1

Subject to the terms of this Agreement, World Fortune hereby grants to Asian
Dragon the irrevocable Option to acquire World Fortune’s full Rights to the
Assets, such Option to be exercised by Asian Dragon pursuant to the following
schedule:

(a)

deposit of US$50,000 to Luoyang within 14 days of issuance of the Joint Venture
Business License (the “JVL”) by the PRC (anticipated issuance date, January
2007);

(b)

deposit of US$250,000 to Luoyang, through World Fortune, within 45 days from the
issuance of the JVL by the PRC;

(c)

deposit of a further US$300,000 to Luoyang, through World Fortune, within 6
months from the issuance of the JVL by the PRC; and

(d)

deposit of the balance of US$1,900,000 to Luoyang, through World Fortune, within
three years year from the initial deposit.

3.2

As consideration for World Fortune granting this Option to Asian Dragon, Asian
Dragon has agreed to issue to World Fortune 250,000 shares in the capital stock
of Asian Dragon (the “World Fortune Shares”), such World Fortune Shares to be
issued to World Fortune upon payment of the final deposit of US$1,900,000, made
by Asian Dragon.  

3.3

In order to exercise the Option, Asian Dragon shall, no later than the dates
noted above, make such payments to Luoyang.

4.

General

4.1

Time and each of the terms and conditions of this Agreement shall be of the
essence of this Agreement.

4.2

The recitals to this Agreement constitute a part of this Agreement.

4.3

This Agreement constitutes the entire Agreement between the parties hereto in
respect of the matters referred to herein and there are no representations,
warranties, covenants or agreements, expressed or implied, collateral hereto
other than as provided for herein.

4.4

No alteration, amendment, modification or interpre­tation of this Agreement or
any provision of this Agreement shall be valid and binding upon the parties
hereto unless such altera­tion, amendment, modification or interpretation is in
written form executed by both of the parties hereto.

4.5

Whenever the singular or masculine is used in this Agreement the same shall be
deemed to include the plural or the feminine or the body corporate as the
context may require.

4.6

The parties hereto shall execute and deliver all such further documents and
instruments and do all such acts and things as either party may, either before
or after the Closing Date, reasonably require in order to carry out the full
intent and meaning of this Agreement.

4.7

Any notice, request, demand or other communication, or any delivery, to be given
or made under this Agreement as the case may be, shall be in writing and shall
be delivered by hand or by telecopier to the parties at their addresses set
forth on the first page of this Agreement or to such other addresses as may be
given in writing by the parties hereto in the manner provided for in this
paragraph, and shall be deemed to have been delivered, if delivered by hand, on
the date of delivery, or if delivered by telecopier, on the day that it is sent.

4.8

This Agreement shall not be assigned by a party hereto without the written
permission of the other party.

4.9

This Agreement shall be subject to, governed by, and construed in accordance
with the laws of the Province of British Columbia.

4.10

This Agreement may be signed by the parties in as many counterparts as may be
deemed necessary, each of which so signed shall be deemed to be an original, and
all such counterparts together shall constitute one and the same instrument.

IN WITNESS WHEREOF the parties hereto have hereunto set their hands and seals as
of the Effective Date first above written.




SIGNED, SEALED & DELIVERED

)

by WORLD FORTUNE ENTERPRISE INC.,

)

in the presence of:

)

)

________________________________________

)

/s/ Richard Tong




Signature of Witness

)

WORLD FORTUNE ENTERPRISE INC.

)

per:  Richard Tong, Director

Name of Witness:  ________________________

)

)

Address of Witness:  _______________________

)

________________________________________

)

)

Occupation of Witness:  ____________________

)




SIGNED, SEALED & DELIVERED

)

by ASIAN DRAGON GROUP INC.,

)

in the presence of:

)

)

________________________________________

)

/s/ John Karlsson




Signature of Witness

)

ASIAN DRAGON GROUP INC.

)

per:  John Karlsson, Director

Name of Witness:  _________________________

)

)

Address of Witness:  _______________________

)

________________________________________

)

)

Occupation of Witness:  ____________________

)











